       Case 1:19-cv-01505-TWT Document 29-1 Filed 12/03/19 Page 1 of 2




                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA

 T’LANI ROBINSON, individually and
 on behalf of all others similarly situated,

              Plaintiff,                         Civil Action No.:

v.                                               1:19-cv-01505-TWT

 ADTALEM GLOBAL EDUCATION
 INC., formerly known as DEVRY
 EDUCATION GROUP, INC., a
 Delaware Corporation, DEVRY
 UNIVERSITY, INC., a Delaware
 corporation,

              Defendants.


  ORDER GRANTING DEFENDANTS’ UNOPPOSED MOTION TO SET
 TIME FOR DEFENDANTS TO ANSWER THE SURVIVING CLAIMS IN
           PLAINTIFF’S CLASS ACTION COMPLAINT

      Upon the Defendants’ unopposed motion and for good cause, pursuant to

Federal Rule of Civil Procedure 6(b), the Court hereby orders that the deadline for

Defendants to file their Answer to any of Plaintiff’s claims which were not dismissed

by the Order dated November 25, 2019 [Dkt. 28] is fourteen (14) days after this

Court rules upon any motion to dismiss any amended complaint filed pursuant to

that order.
Case 1:19-cv-01505-TWT Document 29-1 Filed 12/03/19 Page 2 of 2




SO ORDERED this ____ day of December, 2019.




                            ____________________________________
                            HON. THOMAS W. THRASH, JR.
                            Chief Judge, United States District Court
